Title: To Thomas Jefferson from Thomas Mann Randolph, 30 May 1803
From: Randolph, Thomas Mann
To: Jefferson, Thomas


          
            Dear Sir,
            Edgehill May 30. 1803
          
          Your favor of the 5th. instant arrived regularly, and I made the communications from it intended for Monticello, without delay. An accident happened in the nailery at Lillies on Friday last which presented a shocking prospect at first but promises now an issue very different from the dismal end at first expected. The boy Cary, irritated at some little trick from Brown, who hid part of his nail rod to teaze him, but restored it as soon as he found him angry, took a most barbarous revenge; approaching him by stealth he struck him with his whole strength upon the skull, very near the longitudinal suture, on the left side, midway between the horizontal & perpendicular faces of the skull bone, when the body is erect. The skull yielded to the face of the hammer in its whole circumference but was driven in only about ⅔ of it, bending the other part & fracturing no where else. The instantaneous suspension of life did not continue longer than a minute: for an hour no damage was suspected but at the end of that time violent convulsions took place which were quickly succeeded by Coma & its usual symptoms, the leaden eye and apoplectic stupor: the patient was sensible of what was done to him and answered reasonably yet to my astonishment when the pressure was removed had no recollection at all of any circumstance from the blow to that moment. Wardlaw & myself arriving nearly at the same time I acted as his assistant in the operation which he performed by means of the trephine (the saw which works both ways or with the motion of the wrist only) with the greatest boldness, steadiness and skill. The boy is as well as we could have expected today, and will, no doubt I think, in a month, be as well as ever. The other, I committed to jail till Browns fate is determined.
          Martha is in perfect health: so is all the family indeed. She is considerably advanced in pregnancy: on that account chiefly I am pleased with your relinguishing her visit to you this summer for the stage carriages all jolt severely, and perhaps as late as the end of July she might have been incommoded by the journey back.—I have not had an opportunity of consulting with Mr. Peyton since I recieved your letter nor can I learn from Henderson what the true ground of his claim to the Mill seat is, but his explanations have not been satisfactory, I believe, to Meriwether & Miller for they have made proposals to me to purchase the whole, or half, of my seat in North Milton, which I am now considering. There is nine feet fall, from the foot of Hendersons Dam to the spot they deem best for the mill house, & the water can be taken out with ease by stoping the sluices of the great fall, which you know is about 60 yards below that Dam. Is it necessary to you to reduce the water entirely down to the old level at the Dam? If so I fear those sluices cannot be stoped, for there is no fall between the foot of it and that place. I have some idea that there was some check of the water at the present dam before it was erected and while your Mill worked: if so that will be sufficient for us; for it could not have been larger than one or one and a half foot, that being the descent at the smallest falls in the river, near it, above & below. I must trouble you to give me that information, allso to say candidly what you conceive the effect on your improvement may be of their establishment, as to rivalry and consequent diminution of your rent. They say they can have a toll mill by October if we bargain. I will not part with the whole of mine but the half would be a just compromise between my own interests & those of my successors. I have no hope of being able to improve myself, but can furnish them a considerable quota in labor at the seasons when my force employed in banking at Varina ought to be withdrawn to avoid sickness and on account of cold; and they offer to improve in partnership with me. I shall apply to the next Court for an order but shall do nothing with them till I hear from you.   With the most sincere attachment yr. &c
          
            Th: M. Randolph
          
        